MR. CHIEF JUSTICE PRINGLE
delivered the opinion of the Court.
Mr. Meyers, this matter arises out of a complaint filed with the Grievance Committee of the Supreme Court of Colorado. A formal hearing was held in which you appeared pro se.
One of the counts alleged that you represented a Mr. A. R. Carrier on a collection matter and obtained a judgment and that *48subsequently, on numerous occasions, Mr. Carrier requested you to take action to enforce the judgment and you advised him that you were taking proceedings to enforce the judgment. However, you did not do so and Mr. Carrier was finally forced to seek other counsel who effected collection shortly after being retained.
On another count, it was charged that you acted as attorney for the estate of Oscar W. Skelton, but failed to file an inventory in •that estate until almost two years after the death of the deceased, and that you failed to take action to close the estate notwithstanding requests from the court to do so. It was alleged that you were removed as counsel and other counsel then completed the matter.
The next count charged that you were appointed Conservator of the Estate of Oscar W. Skelton and acted as such until the death of Mr. Skelton, that numerous requests were made upon you to open a probate estate, but you failed to take action to open this estate for almost two years and that you had, at the time of the hearing, done nothing further in the estate.
The committee found that each of the charges was proved, that your actions were a serious breach of your duty as a lawyer, and that your conduct was in violation of the highest standards of honesty, morality and justice which are required of lawyers. The committee recommended that you be publicly censured and we agree.
You are, therefore, publicly censured, Mr. Meyers, by this Court for your action with respect to the matters complained of. If you have not already done so, you are directed to close the conservator estate of Mr. Skelton and report to the court within 30 days the status of the Estate of Oscar W. Skelton, Deceased, and that if you are still the attorney for that estate that you report to the committee of your progress in that estate until it reaches a final conclusion. It is ordered that you pay the costs incident to this proceeding in the sum of $794.89, said payment to be made to the clerk of this court within 60 days.